--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Trilliant 8-K [trilliant8k-225.htm]
 
 
Exhibit 10.1
 
 
LOAN AGREEMENT
 
THIS LOAN AGREEMENT (this “Agreement”), dated as of August 27, 2009, by and
among Trilliant Exploration Corporation a Nevada corporation, (the “Company”),
and Charms Investments, LTD   (the “Lender”).
 
 
WITNESSETH:
 
WHEREAS, the Company and the Lender are executing and delivering this Agreement
in reliance upon an exemption from securities registration pursuant to Section
4(2) and/or Rule 506 of Regulation D (“Regulation D”) as promulgated by the U.S.
Securities and Exchange Commission (the “SEC”) under the Securities Act of 1933,
as amended (the “1933 Act”);
 


WHEREAS, the Parties agreed that the Lender will provide the Company with a loan
(the "LOAN") in the aggregate principal amount of up to US$500,000.00  (the
"PURCHASE PRICE" or "PRINCIPAL AMOUNT"), subject to terms and conditions set
forth in this Agreement, and secured by promissory notes of the Company ("NOTE"
or "NOTES"), a form of which is annexed hereto as EXHIBIT A, convertible into
shares ("CONVERSION SHARES") of the Company's Common Stock (the "COMMON STOCK")
at a per share conversion price set forth in the Note (the "CONVERSION PRICE".
The Notes and Conversion Shares are collectively referred to herein as the
"SECURITIES";
 


NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement the Company and the lender hereby agree as follows:
 


1. THE LOAN.


 
(a)
Under the terms and subject to the conditions set forth in this Agreement, the
Lender shall loan to the Company a principal amount of up to US $500,000  in
installments as follows:

 
i.
A first installment of $25,000 on or about August 27, 2009 (the “Initial
Installment”);

 
ii.
A second installment of $80,000 on or about August 28, 2009;

 
iii.
A third installment of $70,000 on or about August 31, 2009;

 
iv.
Such subsequent installments in such amounts and on such dates as the parties
shall agree; however, nothing contained herein shall be interpreted as requiring
the Lender to make any future installments.

 
 
(b)
The "CLOSING DATE" shall be August 27, 2009.

 
(c)
All installments hereunder may be transferred to the Company or its assigns by
the Lender, or by a third party on behalf of the Lender, however, such third
party, if any, shall have no rights or obligations under this Agreement.


 
 

--------------------------------------------------------------------------------

 

 
(d)
The second installment in the amount of $80,000 shall be paid directly to
Compania Minera del Pacifico Noreste S.A. on behalf of the Company and for
further credit to the accounts of the Company’s subsidiary Compania Minera
Muluncaygold, S.A.

 
(e)
All funds transferred pursuant to this agreement shall bear interest at the rate
of 8% per annum.



2. LENDER REPRESENTATIONS AND WARRANTIES. Lender hereby represents and warrants
that:


 
(a)
AUTHORIZATION AND POWER. it has the requisite power and authority to enter into
and perform this Agreement and the other Transaction Documents and to purchase
the Notes and Warrants being sold to it hereunder.



 
(b)
INFORMATION ON COMPANY. As a shareholder of the Company Lender has been
furnished with or has had access to all information concerning its operations,
financial condition and other matters as Lender has requested.



 
(c)
COMPLIANCE WITH SECURITIES LAWS. Lender understands and agrees that the
Securities have not been registered under the 1933 Act or any applicable state
securities laws, by reason of their issuance in a transaction that does not
require registration under the 1933 Act.



3. COMPANY REPRESENTATIONS AND WARRANTIES. The Company represents and warrants
to and agrees that:


 
(a)
DUE INCORPORATION. The Company is a corporation or other entity duly
incorporated or organized, validly existing and in good standing under the laws
of Nevada.



 
(b)
OUTSTANDING STOCK. All issued and outstanding shares of capital stock of the
Company have been duly authorized and validly issued and are fully paid and
non-assessable.



 
(c)
AUTHORITY; ENFORCEABILITY. This Agreement, the Note,  and all other agreements
delivered together with this Agreement or in connection herewith (collectively
TRANSACTION DOCUMENTS") have been duly authorized, executed and delivered by the
Company and are valid and binding agreements of the Company enforceable in
accordance with their terms.  The Company has full corporate power and authority
necessary to enter into and deliver the Transaction Documents and to perform its
obligations thereunder.



 
(d)
THE SECURITIES. The Securities upon issuance:


 
 

--------------------------------------------------------------------------------

 
 
 
(i)              are, or will be, free and clear of any security interests,
liens, claims or other encumbrances, subject to restrictions upon transfer under
the 1933 Act and any applicable state securities laws;


(ii)              have been, or will be, duly and validly authorized and on the
date of issuance of the Securities, the Securities will be duly and validly
issued, fully paid and non-assessable.


(iii)              will not have been issued or sold in violation of any
preemptive or other similar rights of the holders of any securities of the
Company;

 
(e)
LITIGATION. There is no pending or, to the best knowledge of the Company,
threatened action, suit, proceeding or investigation before any court,
governmental agency or body, or arbitrator having jurisdiction over the Company.



 
(f)
DEFAULTS. The Company is not in violation of its articles of incorporation or
bylaws. The Company is (i) not in default under or in violation of any other
material agreement or instrument to which it is a party or by which it or any of
its properties are bound or affected, which default or violation would have a
Material Adverse Effect, (ii) not in default with respect to any order of any
court, arbitrator or governmental body or subject to or party to any order of
any court or governmental authority arising out of any action, suit or
proceeding under any statute or other law respecting antitrust, monopoly,
restraint of trade, unfair competition or similar matters.



 
(g)
NO GENERAL SOLICITATION. Neither the Company, nor any of its Affiliates, nor to
its knowledge, any person acting on its or their behalf, has engaged in any form
of general solicitation or general advertising (within the meaning of Regulation
D under the 1933 Act) in  connection with the offer or sale of the Securities.



 
(h)
REPORTING COMPANY. The Company is a publicly-held company subject to reporting
obligations pursuant to Section 13 of the Securities Exchange Act of 1934, as
amended (the "1934 ACT") and has a class of Common Stock registered pursuant to
Section 12(g) of the 1934 Act. Pursuant to the provisions of the 1934 Act, the
Company has timely filed all reports and other materials required to be filed
thereunder with the Commission during the twelve months preceding the date of
this Agreement and the Closing Date.



 
(i)
LISTING. The Company's Common Stock is quoted on the Bulletin Board under the
symbol TTXP. The Company has not received any oral or written notice that its
Common Stock is not eligible nor will  become ineligible for quotation on the
Bulletin Board nor that its Common Stock does not meet all requirements for the
continuation of such quotation. The Company satisfies all the requirements for
the continued quotation of its Common Stock on the Bulletin Board.


 
 

--------------------------------------------------------------------------------

 



4. CONVERSION OF NOTE.


 
(a)
Upon the conversion of a Note or part thereof, the Company shall, at its own
cost and expense, take all necessary action, including obtaining and delivering,
an opinion of counsel to assure that the Company's transfer agent shall issue
stock certificates in the name of Lender (or its permitted nominee) or such
other persons as designated by Lender and in such denominations to be specified
at conversion representing the number of shares of Common Stock issuable upon
such conversion. The Company warrants that no instructions other than these
instructions have been or will be given to the transfer agent of the Company's
Common Stock and that the certificates representing such shares shall contain no
legend other than the usual 1933 Act restriction from transfer legend



 
(b)
The Lender will give notice of its decision to exercise its right to convert the
Note, interest, or part thereof by telecopying, or otherwise delivering a
completed Notice of  conversion to the Company via confirmed telecopier
transmission or otherwise pursuant to this Agreement. Lender will not be
required to surrender the Note until the Note has been fully converted or
satisfied. Each date on which a Notice of Conversion is telecopied to the
Company in accordance with the provisions hereof by 6 PM (or if received by the
Company after 6 PM, then the next business day) shall be deemed a "CONVERSION
DATE."  The Company will itself or cause the Company's transfer agent to
transmit the Company's Common Stock certificates representing the Conversion
Shares to such Subscriber via express courier for receipt by Lender within five
business days after receipt by the Company of the Notice of Conversion (such
third day being the "DELIVERY DATE").



5. REDEMPTION. The Notes shall not be redeemable or callable by the Company
except as described in the Note.


6. COVENANTS OF THE COMPANY. The Company covenants and agrees with
the      Lender as follows:


 
(a)
MARKET REGULATIONS. The Company shall notify the Commission, the and applicable
state authorities, in accordance with their requirements, of the transactions
contemplated by this Agreement, and shall take all other necessary action and
proceedings as may be required and permitted by applicable law, rule and
regulation, for the legal and valid issuance of the Securities to the
Subscribers and promptly provide copies thereof to the Subscribers.



 
(b)
FILING REQUIREMENTS. From the date of this Agreement and until the last to occur
of (i) two (2) years after the Closing Date, (ii) until all the Conversion
Shares have been resold or transferred by the Lender pursuant to the
Registration Statement or pursuant to Rule 144, without regard to volume
limitations, or (iii) the Notes are not outstanding (the date of occurrence of
the last such event being the "END DATE"), the Company will (A) cause its Common
Stock to be registered under Section 12(b)  or 12(g) of the 1934 Act, (B) comply
in all respects with its reporting and filing obligations under the 1934 Act,
(C) voluntarily comply with all reporting requirements


 
 

--------------------------------------------------------------------------------

 

 
that are applicable to an issuer with a class of shares registered pursuant to
Section 12(b) or Section 12(g) of the 1934 Act, if the Company is not subject to
such reporting requirements, and (D) comply with all requirements related to any
registration statement filed pursuant to this Agreement. The Company will not
take any action or file any document (whether or not  permitted by the 1933 Act
or the 1934 Act or the rules thereunder) to terminate or suspend such
registration or to terminate or suspend its reporting and filing obligations
under said acts until the End Date. Until the End Date, the Company will
continue the listing or quotation of the Common Stock on a Principal Market and
will comply in all respects with the Company's reporting, filing and other
obligations under the bylaws or rules of the Principal Market. The Company
agrees to timely file a Form D with respect to the Securities if required under
Regulation D and to provide a copy thereof to each Subscriber promptly after
such filing.



 
(c)
BOOKS AND RECORDS. From the date of this Agreement and until the End Date, the
Company will keep true records and books of account in which full, true and
correct entries will be made of all dealings or transactions in relation to its
business and affairs in accordance with generally accepted accounting principles
applied on a consistent basis.



 
(d)
GOVERNMENTAL AUTHORITIES. From the date of this Agreement and until the End
Date, the Company shall duly observe and conform in all material respects to all
valid requirements of governmental authorities relating to the conduct of its
business or to its properties or assets.



 
(e)
INTELLECTUAL PROPERTY. From the date of this Agreement and until the End Date,
the Company shall maintain in full force and effect its corporate existence,
rights and franchises and all licenses and other rights to use intellectual
property owned or possessed by it and reasonably deemed to be necessary to the
conduct of its business, unless it is sold for value.



 
(f)
NON-PUBLIC INFORMATION. The Company covenants and agrees that except for the
Reports, Other Written Information and schedules and exhibits to this Agreement,
which information the Company undertakes to publicly disclose not later than the
required filing date of a report on Form 8-K, neither it nor any other person
acting on its behalf will at any time as of the date hereof provide Lender or
its agents or counsel with any information that the Company believes constitutes
material non-public information, unless prior thereto such Lender shall have
agreed in writing to receive such information or received such information under
his capacity as a board member or officer of the Company. The Company
understands and confirms that each Subscriber shall be relying on the foregoing
representations in effecting  transactions in securities of the Company.



7. REGISTRATION RIGHTS. The Company hereby grants the following registration
rights to Lender.

 
 

--------------------------------------------------------------------------------

 

(i)              The Company shall file with the Commission a registration
statement (the "REGISTRATION STATEMENT") in order to register the Registrable
Securities for resale and distribution under the 1933 Act within sixty (60)
calendar days after the conversion Date (the "FILING DATE"), and use its best
efforts to cause the Registration Statement to be declared effective not later
than ninety (90) calendar days after the conversion Date (the "EFFECTIVE DATE").
The Company will register not less than a number of shares of common stock in
the aforedescribed registration statement that is equal to 100% of the
Conversion Shares issued and issuable upon conversion of the Notes, (the
"REGISTRABLE SECURITIES") The Registration Statement will immediately be amended
or additional registration statements will be immediately filed by the Company
as necessary to register additional shares of Common Stock to allow the public
resale of all Common Stock included in and issuable by virtue of the Registrable
Securities.


8. EXPENSES. All expenses incurred by the Company in complying with Section 7
herein, including, without limitation, all registration and filing fees,
printing expenses (if required), fees and disbursements of counsel and
independent public accountants for the Company, fees and expenses (including
reasonable counsel fees) incurred in connection with complying with state
securities or "blue sky" laws, fees of the NASD, transfer taxes, and fees of
transfer agents and registrars, are called "REGISTRATION EXPENSES." All
underwriting discounts and selling commissions applicable to the sale of
Registrable Securities are called "SELLING EXPENSES." The Company will pay all
Registration Expenses in connection with the registration statement under
Section 7. Selling Expenses in connection with each registration statement shall
be borne by the Seller and may be apportioned among the Sellers in proportion to
the number of shares sold by the Seller relative to the number of shares sold
under such   registration statement or as all Sellers thereunder may agree.


9. Miscellaneous.


 
(a)
NOTICES. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by hand delivery, telegram, or facsimile, addressed as set forth
below or to such other address as such party shall have specified most recently
by written notice. Any notice or other communication required or permitted to be
given hereunder shall be deemed effective (a) upon hand delivery or delivery by
facsimile, with  accurate confirmation generated by the transmitting facsimile
machine,  at the address or number designated below (if delivered on a
business  day during normal business hours where such notice is to be received),
or the first business day following such delivery (if delivered other than on a
business day during normal business hours where such notice is to be received)
or (b) on the second business day following the date of mailing by express
courier service, fully prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall first occur. The addresses for such
communications shall be:


 
 

--------------------------------------------------------------------------------

 



(i)              if to the Company, to:


Trilliant Exploration Corp.
Attn: Andrew Befumo
PO Box 717
Culpeper, VA 22701
(757) 812-3335


(ii)              If to the Lender, to:


Charms Investments, LTD
391 519 NW 60th Street, Suite  C,
Gainesville, FL  32607
(352) 332-2204





 
(b)
ENTIRE AGREEMENT; ASSIGNMENT. This Agreement and other        documents
delivered in connection herewith represent the entire agreement between the
parties hereto with respect to the subject matter hereof and may be amended only
by a writing executed by the  Company and the Lender. Neither the Company nor
the Lender have relied on any representations not contained or referred to in
this Agreement and the documents delivered herewith. No right or obligation of
the Company shall be assigned without prior notice to and the written consent of
the Lender



 
(c)
COUNTERPARTS/EXECUTION. This Agreement may be executed in any number of
counterparts and by the different signatories hereto on separate counterparts,
each of which, when so executed, shall be  deemed an original, but all such
counterparts shall constitute but one and the same instrument. This Agreement
may be executed by facsimile signature and delivered by facsimile transmission.



 
(d)
LAW GOVERNING THIS AGREEMENT. This Agreement shall be governed by and construed
in accordance with the laws of the State of Florida, without regard to
principles of conflicts of laws. Any action brought by either party against the
other concerning the transactions contemplated by this Agreement shall be
brought only in the state courts or federal courts sitting in Florida. The
parties to this Agreement hereby irrevocably waive any objection to jurisdiction
and venue of any action instituted hereunder and shall not assert any defense
based on lack of jurisdiction or venue or based upon FORUM NON CONVENIENS.



 
(f)
SEVERABILITY. In the event that any term or provision of this Agreement shall be
finally determined to be superseded, invalid, illegal or otherwise unenforceable
pursuant to applicable law by an authority having jurisdiction and venue, that
determination shall not impair or otherwise affect the validity, legality or
enforceability: (i) by or before that authority of the remaining terms and
provisions of this Agreement, which shall be enforced as if the unenforceable
term or provision were deleted, or (ii) by or before any other authority of any
of the terms and provisions of this Agreement.

 


[Signature Page Follows]



















 
 

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 
 
Lender:
 
 
BY: Charms Investments, LTD
 
/s/ Clinton Greyling
 
Clinton Greyling, President
 
 
 
 
Company:
 
 
By: Trilliant Exploration Corp.
 
/s/ William Lieberman
 
William Lieberman, President
 
 


 
 


 

 
 

--------------------------------------------------------------------------------

 

 